Opinion On Petition To Rehear
The appellants have filed herein a very forceful, courteous and dignified petition to rehear, wherein they question in particular our conclusion as set forth in the original opinion that under the facts as stated in the bill this sale became valid.
Many cases, as well as texts, are cited to support the proposition that where the highest bidder does not comply with the terms of the sale, or it appears that his bid, after being apparently accepted, will not be carried into effect, or must be rejected for some reason or other, the property cannot be awarded to the second highest bidder, but a new sale must take place. What has just been said is almost a quote from 2 Freeman on Executions, sec. 300. All the authorities, as far as we can find, or as set forth in this very able brief, do not sustain this statement insofar as it applies to the facts of the instant case. The authoi'ities cited as a basis for the Freeman statement are sales by sheriffs under execution wherein the law requires of him certain duties in this regard which he must follow — he has no discretion in things of this kind.
We have very carefully read all the authorities cited in- this brief in support of this petition to rehear, but none of them is based on the factual situation herein as discussed in our original opinion.
*531The nearest case in support of the contention of the appellants, which is cite in their brief, is Kunkel v. Eby, 21 Pa.Co.Ct. R. 517 (1899). We have read this case some two or three times and are convinced that it is not binding on ns. In this Kunkel case there was a sheriff’s sale of certain property which was struck off to Eby with Kunkel being the nest highest bidder. After the sale Eby signed the conditions of the sale, one being that if he didn’t comply or defaulted in his bid, “the deed will be made and tendered to the next highest bidder complying with the terms * * This Pennsylvania Court then goes on to hold that such a condition is void and that upon the failure of Eby to comply with his bid the property must be resold. This case cites Freeman on Executions, which was a different edition from that above referred to, as well as other authorities, and sets forth the general rule as above stated as taken from Freeman on Executions. The case then cites as the principal authority for its holding and quotes from Swortzell v. Martin, 16 Iowa 519. We have read and re-read the Swortzell case, and, after doing so, are firmly convinced that it has nothing to do with the present case. This Swortzell case does make one very true and apt remark, to wit, “Good faith and good judgment are all that the law requires, and these may not be dispensed with.” Under the facts of the instant case this above quotation was clearly carried out.
In the Swortzell case the court says that the question is, “had the sheriff the right, after receiving Cordray’s bid, and acting upon it, and declaring him to be the purchaser, subsequently, after a lapse of one or more days, without any re-advertisement or resale, to fall back on the bid of Hastings?”
*532The very statement by the court of the question in the Swortzell case clearly distinguishes that case without more from the instant case. Then, too, it is clear from reading the Swortzell case that it was based primarily on a statute of Iowa that required “when the purchaser fails to pay the money when demanded (and this demand may, of course, be made at the sale), the plaintiff or his attorney may elect to proceed against him for the amount, otherwise the sheriff shall treat the sale as a nullity and may proceed to sell again on the same day or after postponement, as above authorized.” The language in the Swortzell case, “shall treat the sale as a nullity and may proceed to sell again”, is underscored or italicized in that case. Obviously, from what has just been said this distinguishes the Swortzell case entirely from the factual situation as set forth in our original opinion in this case.
Throughout this Swortzell opinion the court frequently makes the remark that under the statute this sale to Hastings in that case could not be good. Clearly, as shown in our original opinion, the factual situation is entirely different. In our case at the very sale where all parties were present it was announced that if the bid of the highest bidder was not complied with in a reasonable time the second bid would be accepted as the highest bid. Obviously, since these records show that the sale had been properly advertised, everybody was present, no fraud was shown or anything of the kind, this was a reasonable, just and right procedure. It may be noted, too, that the Chief Justice of Iowa dissented in the Swortzell case.
*533The Supreme Court of North Carolina in Cummings v. MacGill, 6 N.C. 357, held that if one at a sheriff’s sale bids for the property, and fails to pay his bid, it thereby becomes void, and the sheriff may either expose the property again for public sale or validate and confirm the next highest bid by receiving the money and making title to the bidder. Our case is a much stronger case than the North Carolina case because at the sale of this property, as said time and time again, when all parties were present, it was announced that if this highest bid was not complied with by a certain time the next highest bid would be accepted. Under such circumstances how does anyone have a right to complain?
After giving the matter again considerable thought and study, we are more than satisfied with our original conclusion, and for the reasons stated the petition to rehear must be denied.